Citation Nr: 0711662	
Decision Date: 04/19/07    Archive Date: 05/01/07

DOCKET NO.  00-08 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from January 1984 to October 
1991.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a February 1999 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Jackson, Mississippi.  The veteran's claims 
file was subsequently transferred to the St. Petersburg, 
Florida, RO.  The Board Remanded the claim in October 2003 
and in May 2005.  The claim again returns for appellate 
review.


FINDING OF FACT

The veteran is currently employed full-time at a VA Medical 
Center as a file room clerk, and he has maintained that 
employment since April 2003.  


CONCLUSION OF LAW

The criteria for entitlement to a permanent and total 
disability rating for pension purposes are not met.  38 
U.S.C.A. §§ 1502, 1521, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.342, 4.15, 4.16, 4.17 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran submitted a claim for pension in 1999 and he has 
not withdrawn that claim in writing.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  These provisions also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  In addition, VA 
must also request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

In this case, the VCAA had not yet been enacted when the 
veteran submitted his claim.  The veteran was first notified 
of the provisions of the VCAA in a February 2005 supplemental 
statement of the case (SSOC) following the Board's October 
2003 Remand of the claim.  This SSOC also provided the 
veteran with the text of all regulations pertinent to a claim 
for pension.  

As the claim was thereafter Remanded by the Board in May 2005 
and readjudicated in September 2006, when another SSOC was 
issued, the notice provided in 2005 essentially meet the 
requirements set forth in Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006), even though that notice was provided many years after 
the original adjudication in which the claim was denied.  

In particular, the veteran was afforded several opportunities 
to submit or identify evidence, and was afforded the 
opportunity to appear for VA examinations on several 
occasions.  However, as the facts below reflect, the VA 
examinations had to be rescheduled because of the veteran's 
status as a VA employee, and, ultimately, some examinations 
were not conducted because of the veteran's employment.  
However, the Court has also held that the statutory and 
regulatory provisions pertaining to VA's duty to notify and 
to assist do not apply to a claim if resolution of the claim 
is based on statutory interpretation, rather than 
consideration of the factual evidence.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001); see also Valiao v. 
Principi, 17 Vet. App. 229, 232 (2003).  

In this case, the veteran does not dispute that he is 
employed full-time, so a determination that the veteran is 
permanently and totally disabled so as to establish 
entitlement to pension is precluded by law.  No further 
development of evidence or notice to the veteran can change 
the outcome of the claim.  In particular, the Board notes 
that the RO has not confirmed that all records of the 
veteran's treatment at the San Juan, Puerto Rico, VAMC have 
been obtained.  However, under the circumstances, since the 
governing law and regulations preclude an award of pension 
benefits to a veteran who hold substantially gainful 
employment, further development of the medical evidence as to 
the severity of the veteran's medical disorders is not 
required.

Although the VCAA notices referred to above do not 
specifically address the effective date that may be assigned 
following a grant of pension, any error in failing to notify 
the veteran regarding assignment of an effective date for an 
award of pension is harmless error, since the denial of the 
veteran's claim renders moot such notice.  

Laws and regulations applicable to claims for pension 
benefits 

Nonservice-connected pension benefits are payable to a 
veteran who served for 90 days or more during a period of war 
and who is permanently and totally disabled due to 
nonservice-connected disabilities that are not the result of 
his or her own willful misconduct.  38 U.S.C.A. § 1521; see 
also Dilles v. Brown, 5 Vet. App. 88, 89-90 (1993).  If a 
veteran's combined disability is less than 100 percent, he or 
she must be unemployable by reason of disability.  38 C.F.R. 
§§ 3.321, 3.340, 3.342, 4.17; see also Brown (Clem) v. 
Derwinski, 2 Vet. App. 444, 446 (1992).

Basic entitlement exists if, among other things, the 
veteran's income is not in excess of the applicable maximum 
annual pension rate specified in 38 C.F.R. § 3.23.  See 38 
U.S.C.A. § 1521(a); 38 C.F.R. § 3.3(a)(3).  Total disability 
will be considered to exist when there is present any 
impairment of mind or body which is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation.  38 U.S.C.A. § 1502(a); 38 C.F.R. §§ 
3.340(a), 4.15.  Marginal employment is not to be considered 
substantially gainful employment.  38 C.F.R. § 4.17.

Facts 

In March 1998, the veteran submitted a claim for compensation 
or pension.  During VA examination conducted in San Juan, 
Puerto Rico, in November 1998, the veteran provided a history 
of bronchial asthma, a psychiatric disorder, and chronic low 
back pain.  He used a cane for ambulation.  He was 
unemployed.  Clinical records of the veteran's VA treatment 
in Puerto Rico from 1995 to 1998 associated with the claims 
file disclose a history consistent with the veteran's report.  

By a rating decision issued in February 1999, the Jackson, 
Mississippi RO denied entitlement to pension, on the basis 
that the veteran's back disorder was 20 percent disabling, 
his bronchial asthma was 0 percent disabling, and that it was 
not shown that these disorders would cause unemployability 
for the veteran, who had completed fours years of college.

After the veteran submitted a timely substantive appeal 
seeking pension benefits, another VA examination was 
scheduled, but the letters to the veteran advising him to 
report for examination were returned as undeliverable, and 
the RO was unable to contact the veteran.  The veteran's 
mother reported that he had moved to Florida and was employed 
by VA.  

The Board Remanded the claim in October 2003 for 
clarification as to whether the veteran was employed and 
whether he had appeared for VA examinations.  Additional VA 
examinations were scheduled but the veteran again failed to 
report.  The claim was returned to the Board, and the Board 
again Remanded the claim in May 2005, again for clarification 
as to whether the veteran was employed, to obtain records of 
his treatment in Puerto Rico, and to afford the veteran VA 
examination.

VA outpatient treatment records dated from 1998, reflecting 
treatment provided by the San Juan, Puerto Rico, VA Medical 
Center (VAMC), through July 2002, when the veteran was 
receiving treatment at the Tampa, Florida, VAMC, disclose 
that additional diagnoses of substance abuse and hepatitis C 
had been assigned.  A July 2002 outpatient treatment note 
indicated that the veteran was in a compensated work therapy 
(CMT) program.  

Information obtained from the Tampa VAMC indicated that the 
veteran terminated his employment there in April 2003.  In 
November 2004, examinations scheduled to be conducted in St. 
Petersburg were cancelled because it was thought that the 
veteran was employed there.  The Tampa VAMC cancelled the 
veteran's VA examinations and requested that those 
examinations were to be rescheduled at the VA facility in Bay 
Pines, Florida.  However, Human Resources verified the 
veteran's last day of employment at the Tampa VAMC was in 
2003, and the VA examinations were again scheduled at the 
Tampa VAMC.  However, when the veteran appeared for VA 
examination in November 2005, he was wearing an employee 
badge showing employment at the Tampa VAMC.  

The VA Human Resources department confirmed, both through 
verbal contact in March 2006 and by a written response 
received in August 2006, that the veteran was currently 
employed as a file room clerk at the VAMC and had been hired 
in April 2003.  He was working 40 hours per week, and no 
concessions were being made based on disability.

When the veteran was contacted in August 2006, he stated that 
he was working full-time and did not wish to continue his 
appeal.  He stated he would withdraw the appeal in writing.  
However, no written withdrawal of the appeal has been 
received.

Analysis

The employer statements of record establish that the veteran 
is gainfully employed, full-time.  The veteran himself agrees 
that he is employed.  There is no contention that the veteran 
is performing sheltered employment or CWT.  There is no 
contention that the salary is less than the poverty threshold 
or constitutes marginal employment.  

Under these circumstances, regardless of disorder which may 
be diagnosed and the level of disability which may be 
assigned for each disorder, the veteran cannot, as a matter 
of law, meet the criteria for entitlement to pension.  
38 C.F.R. §§ 4.16, 4.17.  Pension benefits are, by law, only 
available where a veteran is unemployable.  Unemployability 
may exist, even where an individual is employed, if the 
employment is part-time, or does not result in substantially 
gainful employment, such as where the veteran's income does 
not meet the poverty threshold, or where the employment is a 
sheltered employment.  However, the evidence establishes that 
the veteran left sheltered employment (CWT) in 2003, that he 
has worked for VA since April 2003, in a position which is 
full-time, and which provides substantially gainful 
employment.  As the veteran is currently employed full-time, 
the claim for permanent and total disability for purposes of 
pension benefits must be denied.  


ORDER

The appeal for pension benefits is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


